Citation Nr: 0907457	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  00-23 347	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What evaluation is warranted for left ear hearing loss 
from September 30, 1998?

2.  Entitlement to service connection for posttraumatic 
stress disorder.

3.  Entitlement to service connection for an ulcer disorder.

4.  Entitlement to service connection for a foot fungus 
claimed as a rash.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1969 to October 1971.

2.  In September 2008 the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, New 
York, that the Veteran died in December 2007.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision that denied the Veteran's claim 
for the issues noted on the Title page in October 2007.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  The Court received 
notice that the Veteran died in December 2007.  The Court 
vacated the Board's decision by way of an order issued in 
February 2008.  Mandate was issued in May 2008.

The New York RO notified the Board of the Veteran's death in 
September 2008.  The RO included a copy of the Veteran's 
Certificate of Death that showed he died in December 2007.  

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, claimant's claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the Veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  


ORDER

The appeal is dismissed.



		
S. S. TOTH 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


